      Case 4:17-cv-00940 Document 60 Filed on 07/10/20 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                  July 10, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk

                                 HOUSTON DIVISION

JAIME PIERO COLE,                                 §
                                                  §
                 Petitioner,                      §
                                                  §
VS.                                               §           CIVIL NO. H-17-940
                                                  §
LORIE DAVIS,                                      §
Director, Texas Department of                     §
Criminal Justice, Correctional                    §
Institutions Division,                            §
                                                  §
                 Respondent.                      §

                                              ORDER

       Jaime Piero Cole seeks federal habeas corpus relief from his Texas capital conviction and
death sentence. Under the scheduling order currently in place, Respondent will file an answer to
Cole’s amended petition on September 15, 2020. (Docket Entry No. 54). Cole has recently filed
an Advisory “look[ing] for direction from the Court” about how to litigate a claim in his amended
petition that he has not exhausted in state court. (Docket Entry No. 59 at 2). Cole wants to know
whether he should “file a motion for stay and abeyance of federal court proceedings pending
exhaustion of state remedies . . . within thirty days” or “file such motion after Respondent files her
answer.” (Docket Entry No. 59 at 2).
       The Court ORDERS Cole to file his anticipated motion within thirty days from the entry
of this Order. Respondent will file a response to that motion at the same time as the answer to the
amended petition.



               SIGNED on July 10, 2020, at Houston, Texas.


                                                      ______________________________________
                                                               Lee H. Rosenthal
                                                         Chief United States District Judge
